DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/29/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A patentable subject matter is required to be directed to one of the following four statutory categories of 35 U.S.C 101: process, machine, manufacture or composition of matter.
Regarding claim 12, this claim is directed to a system comprising…. a computer readable storage medium and program instructions stored on the computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Transitory embodiments are not directed to statutory subject matter.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Therefore, Applicant should amend the claim 12 to recite for example…a non-transitory computer readable storage medium and program instructions stored on the non-transitory computer readable storage medium …..”.
Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. 
Regarding claim 20, this claim is directed to……… the computer program product comprising a computer readable storage medium having……. Similarly as stated above for claim 12, the same rationale applies to claim 20 and it should be amended accordingly to overcome the 101 issue and for clarity purposes. Therefore, Applicant should amend claim 20 to recite for example… comprising a non-transitory computer readable storage medium having program instructions…..”.

Accordingly, appropriate correction and /or clarification are earnestly requested.

Regarding claims 13-19, these claims are dependent upon independent claim 12, and therefore are also rejected under this section for at least containing the same deficiencies as the respective base claim. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, regarding the claimed “computer readable storage medium”, the language in the specification used to support the notion of not using “non-transitory” term for computer readable storage medium (CRM) in the claims is NOT specific enough to explicitly indicate that the CRM is not a transitory signal. It just means that the term is not to 
 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”


Accordingly, appropriate correction and /or clarification are earnestly requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 8, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vandeweerd (US 2004/0006584).
Regarding claims 1, 12 and 20, Vandeweerd discloses a computer-implemented method, the associated system and the associated product for optimizing a number of robots for operation of a process at a target system (e.g. via array Of Parallel Programmable Processing Engines And Deterministic Method Of Operating The Same), comprising:
providing a plurality of available robots (e.g. via FSM – Finite State Machines) to carry out tasks in the process at the target system, wherein the target system includes one or more processors having a processor utilization (see [0018, 0068] disclosing the FSM and see [0055] disclosing the parallel programmable processing engines (PE) –i.e. plural processors; see also [0077 and 0094]); 
         
    PNG
    media_image1.png
    365
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    810
    545
    media_image2.png
    Greyscale

(e.g. see [0063] disclosing the array of parallel programmable PEs executes a system level model comprising a plurality of concurrent processes, at least some of which communicate with each other. Each process is a primitive process or a further system level model, and executing a thread on one of the PEs of the array of parallel programmable PEs executes a primitive process. See [0081] disclosing the array of parallel programmable processing engines executes a system level model, the system level model comprising a plurality of concurrent processes at least some of which communicate with each other, each process being a primitive process or a further system level model. Executing a thread on one of the array of parallel programmable processing engines executes a primitive process. See [0180] disclosing Complex systems contain many concurrent processes with complex interactions between them. A system level model that captures the behavior of such a system will therefore contain concurrency.);
balancing process constraints of the execution of the process with physical system constraints of the target system including available physical robot interfaces by measuring a relationship between a number of tasks at a transactional level and the processor utilization to optimize a number of robots for the process or part of the process at the target system (e.g. See [0013] disclosing Logic synthesis performs netlist optimizations based on area and performance estimates of design options. However, with deep sub-micron technologies, these estimates are becoming less accurate because the actual performance depends to a large extent on the detailed placement and routing, which is not yet available during synthesis. This means that the actual performance after placement and routing can differ substantially from the estimates made by logic synthesis. A large number of synthesis/placement & routing iterations may result before an implementation is found that matches the performance requirements. See also [0147] disclosing CPPA Synthesis phase: During this phase, the system level model is mapped onto a CPPA architecture model in accordance with an embodiment of the present invention. The goal of this phase is to determine how many processor elements are required (processor allocation) and how the threads are distributed over the processor elements (processor assignment), such that the performance/cost ratio is optimized. See [0226] disclosing within the constraints of the instruction set, the functional software can be changed after tape out, resulting in fast design iterations. This makes this approach fundamentally different from a design flow based on logic or high level synthesis; See [0252] disclosing Compatible with constraints of a retargetable compiler (e.g. Chess, available from target Complier Technologies, Leuven, BE). The microcode for the generic ASIP is generated by the retargetable complier. This puts constraints on the instruction set and pipelining (e.g. time stationary property).); and
outputting the optimized number of robots to be allocated for the process or part of the process (e.g. see [0155] disclosing output results. See [0535] disclosing the simplest and most straight forward implementation is an AND/OR gate, having as many inputs as there are processors, and of which the output is distributed to all processors. This is shown schematically in FIG. 43 although only one gate is shown for simplicities sake. In this figure an output from each processor 4 in a network 1 is lead to a suitable gate 40 and the output from the gate 40 is provided as an input to each processor 4. A disadvantage of this embodiment is the long wires and poor scalability especially when the number of processors becomes large.).  
Regarding claims 2 and 13, discloses wherein the process constraints are based on a speed latency of execution of the process determined from the relationship between a number of tasks and the processor utilization, wherein speed latency is limited by a duration of a part of the process that is not reduced by additional robots (see [0404-0409] disclosing the utilization factor; see [0417] disclosing By means of simulation, the utilization factor U is determined for comparable average latency and L.sub.90. In case of the 2-D mesh network, the utilization can be higher than one, because several packets can be transferred in parallel. [0418] As can be expected, the simulations show that the average distance over which the packets must travel has an impact on the utilization factor. To quantify this effect, two series of simulations are performed. See [0421] disclosing results of the simulations can be expressed as the utilization factor U.sub.n, normalized to the utilization factor (U) of a bus-based network as a function of the network size. For example, if U.sub.n=1, the aggregate bandwidth of the network, for which the average latency is approx. 3 packet times and L.sub.90 is approximately 6 packet times, is equal to the utilization factor of a bus-based network, which is 0.8 B.sub.max. In other words, if U.sub.n=1, the average bandwidth per nodes is the same for the 2-D mesh and the bus-based network. if U.sub.n=2, the 2-D mesh network is 2 times better, with respect to the bandwidth for the same latency.).  
Regarding claim 3, discloses wherein determining a speed latency of the execution of the process is based on Amdahl's Law of S.latency = 1/(1-p)+p/s, where s is the speedup of a part of the process that benefits from additional robots and p is the proportion of execution time of the process that benefits from additional robots (see [0071] disclosing the fraction of general-purpose code that can be paralleled is limited. The speed-up (i.e. the efficiency) of an MIMD architecture is described by Amdahl's law: 1 Speedup = 1 f ( par ) ( N p ) + 1 – fpar; [0072] where fpar is the fraction of the code which can be paralleled, and Np is the number of nodes).

    PNG
    media_image3.png
    221
    428
    media_image3.png
    Greyscale
  
Regarding claim 8, discloses wherein outputting an optimized number of robots for the process dynamically varies during the execution of the process (see [0055-0056] disclosing a scheduling step of the parallel programmable processing engines is initiated by one or more events, an event being defined by a change of a state variable of a communication object. A scheduling step comprises a first step wherein the parallel processing engines are scheduled so that at least a first set of threads is executed in parallel, and then a second step wherein state values of communication objects are updated, and a third step wherein, if an event occurs in the first or the second step, the first and the second steps are repeated until no more events occur. [0056] An array of parallel programmable processing engines (PEs) interconnected by a switching network is also provided, where at least some of the processing engines execute a thread, and at least some threads communicate with each other through communication objects either internally within one processing engine or through the network. A scheduling step of the parallel processing engines is initiated by one or more events, an event being defined by a change of state variable of a communication object.).
Regarding claim 10, discloses wherein the process is a finite process or an ongoing process in which a plurality of tasks is required to be performed and the target system is a legacy system with established physical constraints (see [0223] disclosing Virtual components implement legacy designs. For example, an ARM core (for more information on ARM see "ARM system-on-chip architecture" second edition, by Steve Furber, Addison-Wesley, 2000) running legacy software or interfaces according to a standard communication protocol (e.g. PCI, USB, Ethernet, etc.). These interface hardware blocks are the perfect candidates for design reuse and hence a growing availability of VCs for a wide range of standard interfaces is expected).
Regarding claim 11, discloses wherein a number of robots includes a non-integer number of robots (see [0055] disclosing a Custom Programmable Processor Array (CPPA). CPPA can be a single chip implementation of a network comprising a number, preferably a large number of nodes interconnected by a switching network, or it may be a computer system comprising a number, preferably a large number of separate processors interconnected by a switching network. The network may be comprised of parallel programmable processing engines (PE), preferably small RISC PEs, interconnected by the switching network, which is preferably a high-speed switching network. At least some of the processing engines execute a thread, and at least some threads are communicating with each other through communication objects either internally within one processing engine, or via the network. A scheduling step of the parallel programmable processing engines is initiated by one or more events, an event being defined by a change of a state variable of a communication object. A scheduling step comprises a first step wherein the parallel processing engines are scheduled so that at least a first set of threads is executed in parallel, and then a second step wherein state values of communication objects are updated, and a third step wherein, if an event occurs in the first or the second step, the first and the second steps are repeated until no more events occur.).
Allowable Subject Matter
Claims 4-7, 9, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. –US 2005/0132320 to Allen et al, which is directed to self-organizing network of processing nodes for supercomputer utilization, 
2. –US 2015/0256401 to Zinger et al, which is directed to at least one computer, at least one computing device, a plurality of computers, a plurality of computing devices, a plurality of computers, wherein a portion of the plurality of computers are capable to send and/or receive data from at least one computer or a plurality of computing devices where a portion of the plurality of computing devices are capable to send and/or receive data from at least one computing device. [0158] In certain embodiments that might show in addition to the features of the before described embodiments or alternatively to them the following features, the constraints and/or preferences used to determine the configuration are one or more of the following: bandwidth; latency; Burst length; Periodicity; current consumption; battery life and data pattern (for example 10 bit every 10 seconds plus 20 bits every minute).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B